In a support proceeding, the respondent husband appeals from an order of the Family Court, Dutchess County, dated April 30, 1975 (and amended on November 6, 1975), which, after a hearing, directed him to pay (1) $50 per week as child support and (2) a counsel fee of $150. Order modified, on the facts, by increasing (1) the amount awarded for child support to $75 per week and (2) the counsel fee to $300. As so modified, order affirmed, without costs. The awards of child support and counsel fees were inadequate to the extent indicated herein. Hopkins, Acting P. J., Martuscello, Cohalan, Rabin and Shapiro, JJ., concur.